Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into effective as of
March 15, 2012 (“Effective Date”) by and between Hurco Companies, Inc., an
Indiana corporation (the “Company”), and Michael Doar (“Executive”).

 

Recitals

 

A.        The Company desires to employ or continue to employ Executive, and
Executive desires to be employed or to continue to be employed by the Company.

 

B.        The Company and Executive desire to enter into an agreement embodying
the terms of such employment.

 

Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Executive
agree as follows:

 

1.        Effective Date. This Agreement shall be effective as of the Effective
Date.

 

2.        Term. Subject to earlier termination as provided in Section 7 of this
Agreement, the original term of this Agreement shall be for a period beginning
on the Effective Date and ending on October 31, 2012 (“Initial Term”); provided,
however, that commencing with November 1, 2012, and each anniversary thereof,
this Agreement shall be automatically extended for successive terms of one (1)
year each unless either party provides written notice not to so extend to the
other party at least sixty (60) calendar days before the end of the then current
term, in which case no further automatic extension shall occur (the duration of
Executive’s employment, including the Initial Term plus any extended terms or
such shorter period if terminated as provided in Section 7, is hereinafter
referred to as the “Term”).

 

3.        Position and Responsibilities. During the Term, Executive agrees to
serve as Chief Executive Officer or in such other position as the Company may
designate from time to time. In such capacity, the Executive shall have such
duties, authorities and responsibilities as are commensurate with such position
and/or such additional or different duties and responsibilities as the Company
may designate from time to time.

 

4.        Standard of Care. During the Term, Executive (a) will devote his full
working time and best efforts to the business and affairs of the Company;
(b) will exercise the highest degree of loyalty and the highest standards of
conduct in the performance of his duties; (c) will not, except with the
Company's written consent, engage in any other business activity, whether or not
such business activity is pursued for gain, profit or other pecuniary advantage;
(d) will not engage, directly or indirectly, in any activity that is competitive
with the Company’s business in any respect or make any preparations to engage in
any competitive activities; and (e) will not take any action that deprives the
Company of any business opportunities or otherwise act in a manner that
conflicts with the best interests of the Company or that is detrimental to the
business of the Company; provided, however, this Section 4 shall not be
construed as preventing Executive (i) from investing his personal assets in such
form or manner as will not require his services in the daily operations and
affairs of the businesses in which such investments are made, or (ii) from
serving on civic or charitable boards or committees, as long as such activities
do not interfere with Executive’s work for the Company.

 

 

 

 

5.          Compensation and Benefits. As remuneration for all services to be
rendered by Executive during the Term, and as consideration for complying with
the covenants herein, the Company shall pay and provide to Executive the
following:

 

5.1.        Annual Base Salary. During the Term, the Company shall pay Executive
a base salary in the initial amount of Four Hundred Thousand Dollars ($ 400,000)
(the “Base Salary”) on an annualized basis. The Company will review the Base
Salary approximately annually during the Term to determine, at the discretion of
the Company, whether the Base Salary should be adjusted upward or downward and,
if so, the amount of such adjustment and the time at which the adjustment should
take effect. The term “Base Salary” as used in this Agreement shall refer to the
Base Salary as in effect from time to time, including any adjustments.

 

5.2.        Discretionary Cash Bonus Compensation. During the Term, Executive
will be eligible to receive a discretionary annual bonus as may be determined by
the Company, in its sole discretion. Such bonus is discretionary, and the
Company, in its sole discretion, may determine not to pay any bonus to
Executive. Such discretionary bonus may be linked to the achievement of
performance objectives and financial milestones as may be established by the
Company in its sole discretion from time to time during Executive’s employment.
The Company, in its sole discretion, may adjust, modify or discontinue any
discretionary bonus plan or program applicable to Executive from time to time
during Executive’s employment.

 

5.3.        Employee Benefit Plans. Executive shall be eligible to participate
in any employee benefit plans and programs to which employees of the Company are
generally entitled to participate, commensurate with Executive’s position with
the Company and subject to the eligibility requirements and other terms and
conditions of such plans and programs. The Company, in its sole discretion, may
change, amend or discontinue any of its employee benefit plans or programs at
any time during Executive's employment with the Company, and nothing contained
herein shall obligate the Company to institute, maintain or refrain from
changing, amending or discontinuing any employee benefit plan or program.

 

6.          Reimbursement of Business Expenses. Subject to and consistent with
the Company's expense reimbursement policies as in effect from time to time, the
Company shall pay or reimburse Executive for all ordinary and necessary
expenses, in a reasonable amount, which Executive incurs in performing his
duties under this Agreement. Such expenses shall be paid or reimbursed to
Executive consistent with the expense reimbursement policies of the Company in
effect from time to time and Executive agrees to abide by any such expense
reimbursement policies.

 

2 of 20

 

 

7.          Termination.

 

7.1.        Termination Due to Death. If Executive dies during the Term, this
Agreement shall terminate on the date of Executive’s death. Upon the death of
Executive, the Company’s obligation to pay and provide to Executive (or
Executive’s estate or other legal successors) compensation and benefits under
this Agreement shall immediately terminate, except: (a) the Company shall pay
Executive’s estate or other legal successor that portion of his Base Salary
which shall have been earned through the termination date; and (b) the Company
shall pay or provide Executive’s estate or other legal successor such other
payments and benefits, if any, which have accrued and vested hereunder before
Executive’s death. Other than the foregoing, the Company shall have no further
obligations to Executive (or Executive’s estate or other legal successors) under
this Agreement.

 

7.2.        Termination Due to Disability. If Executive suffers a Disability,
the Company may terminate this Agreement and Executive’s employment by providing
written notice to Executive of the Company’s termination because of Disability
specifying in such notice the effective termination date, and this Agreement and
Executive’s employment will terminate at the end of the day on the termination
date specified in the Company’s notice. For purposes of this Agreement, the term
“Disability” means either (a) when Executive is deemed disabled and entitled to
benefits in accordance with any Company-provided long-term disability insurance
policy or plan, if any is applicable, covering Executive, (b) the inability of
Executive, because of injury, illness, disease or bodily or mental infirmity, to
perform, with or without reasonable accommodation, the essential functions of
his job for more than ninety (90) days during any period of twelve (12)
consecutive months, or (c) upon the written determination by a physician
selected by the Company that, because of an injury, illness, disease or bodily
or mental infirmity, Executive is unable to perform, with or without reasonable
accommodation, the essential functions of Executive’s job, and, as of the date
of determination, such condition is reasonably expected to last for a period of
ninety (90) days or longer after the date of determination, based on the medical
information reasonably available to such physician at the time of such
determination. In connection with any determination under the foregoing subpart
(c), Executive hereby: (i) consents to any examinations by any physician
selected by the Company; (ii) agrees to furnish such medical information as may
be requested by the Company or its selected physician; and (iii) waives any
applicable physician-patient privilege that may arise because of any such
examination. Upon the termination of this Agreement because of Disability, the
Company’s obligation to pay and provide Executive compensation and benefits
under this Agreement will immediately terminate, except: (x) the Company will
pay Executive that portion of his Base Salary which will have been earned
through the termination date; and (y) the Company will pay or provide Executive
with such other payments or benefits, if any, which have accrued and vested
before the termination date. Other than the foregoing, the Company will have no
further obligations to Executive under this Agreement.

 

3 of 20

 

 

7.3.        Termination by the Company For Cause. At any time during the Term,
the Company may terminate this Agreement and Executive’s employment with the
Company for Cause by providing Executive with written notice of the Company's
termination for Cause specifying in such notice the termination date, and this
Agreement and Executive's employment will terminate at the end of the day on the
termination date specified in such notice. For purposes of this Agreement,
“Cause” means the occurrence of one or more of the following events:
(a) Executive’s conviction for, or pleading no contest to, a felony, any crime
involving moral turpitude, or any crime that is injurious to the financial
condition, reputation or goodwill of the Company; (b) Executive’s
misappropriation of any of the Company's property; (c) Executive’s engaging in
any fraudulent or dishonest conduct in his dealings with, or on behalf of, the
Company; (d) Executive’s failure or refusal to follow the lawful instructions of
the Executive's superior or of the Company's Board of Directors (other than any
such failure or refusal resulting from Executive's incapacity due to physical or
mental illness), if such failure or refusal continues for a period of ten (10)
days after the Company provides Executive with written notice stating the
instructions which Executive has failed or refused to follow; (e) Executive’s
breach of his obligations under this Agreement or any other agreement with the
Company and such breach, if curable, remains uncured for a period of ten (10)
days after the Company provides Executive with written notice of such breach;
(f) Executive’s violation of any of the Company's written policies or
procedures, including, without limitation, any employee policies, business
ethics policies or code of conduct policies, and such violation, if curable,
remains uncured for a period of ten (10) days after the Company provides
Executive with written notice of such violation; (g) Executive's engaging in any
willful misconduct which is injurious to the financial condition, reputation or
goodwill of the Company; or (h) Executive's misuse of alcohol or drugs which
materially interferes with Executive's performance of his duties for the Company
or which is injurious to the reputation or goodwill of the Company. Upon
termination of Executive’s employment by the Company for Cause, the Company’s
obligation to pay or provide Executive compensation and benefits under this
Agreement shall terminate, except: (y) the Company shall pay Executive that
portion of his Base Salary which shall have been earned through the termination
date; and (z) the Company shall pay or provide Executive such other payments and
benefits, if any, which have accrued and vested hereunder before the termination
date. Other than the foregoing, the Company shall have no further obligations to
Executive under this Agreement.

 

4 of 20

 

 

7.4.        Termination by the Company Without Cause. At any time during the
Term, the Company may terminate this Agreement and Executive’s employment with
the Company without Cause for any reason or no reason by notifying Executive in
writing of the Company’s termination without Cause, specifying in such notice
the effective termination date, and this Agreement and Executive’s employment
with the Company shall terminate at the end of the day on the termination date
specified in the Company’s notice (or such other date as may be mutually agreed
upon by the Company and Executive). Upon termination of Executive’s employment
by the Company without Cause, the Company’s obligation to pay and provide
Executive compensation and benefits under this Agreement shall immediately
terminate, except: (a) the Company shall pay Executive that portion of his Base
Salary which shall have been earned through the termination date; (b) the
Company shall pay or provide Executive such other payments and benefits, if any,
which have accrued and vested hereunder before the termination date; and
(c) subject to Sections 7.8 and 7.9 of this Agreement, the Company shall provide
Executive with the following severance benefits: (i) the Company will pay
Executive severance compensation in the form of salary continuation at the Base
Salary rate in effect at the time of Executive's employment termination for a
period of twelve (12) months after the employment termination (the "Severance
Period"); (ii) during the Severance Period, the Company will pay Executive an
additional monthly severance amount equal to one-twelfth (1/12) of the average
annual cash bonus the Company paid Executive during the last three fiscal years
prior to the termination date (or if Executive was not employed with the Company
for the last three fiscal years, the average shall be calculated using the
number of fiscal years Executive has been employed with the Company); and
(iii) during the Severance Period, the Company will pay Executive an additional
monthly severance amount equal to One Hundred Forty percent (140%) of the COBRA
Premium Rate. For purposes of this Agreement, the term "COBRA Premium Rate"
means the monthly amount charged, as of the termination date, for COBRA
continuation coverage under the Company's group medical and dental plans for the
coverage options and coverage levels applicable to Executive and his covered
dependents immediately prior to the termination date. Subject to Sections 7.8
and 7.9, the Company will pay the foregoing severance benefits during the
Severance Period in accordance with the Company's customary payroll practices
and all such severance payments shall be subject to all applicable payroll tax
withholdings. Other than the foregoing, the Company shall have no further
obligations to Executive under this Agreement.

 

5 of 20

 

 

7.5.        Termination by Executive For Good Reason. At any time during the
Term, Executive may terminate this Agreement and Executive's employment with the
Company by giving the Company written notice of termination for Good Reason
specifying in such notice the basis for the Good Reason termination. For
purposes of this Agreement, “Good Reason” means the occurrence of any of the
following events without Executive's consent: (a) the Company provides Executive
with notice of its intention not to extend the term of the Agreement pursuant to
Section 2; (b) the Company decreases Executive's Base Salary by more than five
percent (5%) in any calendar year and such decrease is not part of a general
decrease in base salary applicable to all senior executives; (c) the Company
demotes Executive or assigns Executive to duties that are materially inferior to
and inconsistent with Executive's position, duties and responsibilities
immediately prior to such assignment; (d) the Company eliminates or materially
reduces the employee benefits provided to Executive and such elimination or
reduction is not applicable to all senior executives; (e) the Company relocates
Executive's principal place of employment to a location that is more than thirty
(30) miles from Indianapolis and from the Company office or facility at which
Executive was based immediately prior to such relocation; (f) the Company
materially breaches any material term of this Agreement; or (g) the Company
fails to obtain the assumption of the obligation to perform this Agreement by
any assignee as contemplated in Section 13.1 hereof; provided, however, the
Company will have thirty (30) days from its receipt of any written notice of the
Good Reason termination in which to take corrective action to cure the Good
Reason, and if the Company does not cure the Good Reason, the Good Reason
termination will be effective at the end of the thirtieth (30th) day after the
Company receives the written notice of Good Reason termination; and provided
further, however, for Executive to exercise his right to terminate for Good
Reason, Executive must provide written notice of termination for Good Reason
within thirty (30) days after the occurrence of the event giving rise to the
basis for the Good Reason termination. If this Agreement and Executive’s
employment are terminated by Executive for Good Reason, the Company’s obligation
to pay or provide Executive compensation and benefits under this Agreement shall
terminate, except: (i) the Company shall pay Executive that portion of his Base
Salary which shall have been earned through the termination date; (ii) the
Company shall pay or provide Executive such other payments or benefits, if any,
which have accrued and vested hereunder before the termination date; and
(iii) subject to Sections 7.8 and 7.9 of this Agreement, the Company shall
provide Executive with the following severance benefits: (A) during the
Severance Period, the Company will pay Executive severance compensation in the
form of salary continuation at the Base Salary rate in effect at the time of
Executive's employment termination; (B) during the Severance Period, the Company
will pay Executive an additional monthly severance amount equal to one-twelfth
(1/12) of the average annual cash bonus the Company paid Executive during the
last three fiscal years prior to the termination date (or if Executive was not
employed with the Company for the last three fiscal years, the average shall be
calculated using the number of fiscal years Executive has been employed with the
Company); and (C) during the Severance Period, the Company will pay Executive an
additional monthly severance amount equal to One Hundred Forty percent (140%) of
the COBRA Premium Rate. Subject to Sections 7.8 and 7.9, the Company will pay
the foregoing severance benefits during the Severance Period in accordance with
the Company's customary payroll practices and all such severance payments shall
be subject to all applicable payroll tax withholdings. Other than the foregoing,
the Company shall have no further obligations to Executive under this Agreement.

 

7.6.        Termination By Executive Without Good Reason. At any time during the
Term, Executive may terminate this Agreement and his employment with the Company
for reasons other than Good Reason or for no reason by giving the Company
written notice of termination without Good Reason, specifying in such notice a
termination date not less than sixty (60) calendar days after the giving of the
notice (the “Executive’s Notice Period”), and Executive’s employment with the
Company shall terminate at the end of the day on the last day of Executive’s
Notice Period; provided, however, that in response to Executive’s notice of
termination without Good Reason, the Company shall have the right to terminate
Executive’s employment with the Company at any time during the Executive’s
Notice Period. Upon termination of Executive’s employment with the Company under
this Section 7.6, whether at the end of Executive’s Notice Period or earlier as
designated by the Company, the Company’s obligation to pay Executive
compensation and benefits under this Agreement shall immediately terminate,
except: (a) the Company shall pay Executive that portion of his Base Salary
which shall have been earned through the termination date; and (b) the Company
shall pay or provide Executive such other payments and benefits, if any, which
have accrued and vested hereunder before the termination date. Other than the
foregoing, the Company shall have no further obligations to Executive under this
Agreement.

 

6 of 20

 

 

7.7.        Qualifying Termination in Connection with a Change in Control. If at
any time within twelve (12) months after a Change in Control of the Company,
Executive's employment under this Agreement is terminated by the Company without
Cause or by Executive for Good Reason, the Company's obligation to pay or
provide Executive compensation and benefits under this Agreement shall
terminate, except: (a) the Company shall pay Executive that portion of his Base
Salary which shall have been earned through the termination date; (b) the
Company shall pay or provide Executive such other payments or benefits, if any,
which have accrued and vested hereunder before the termination date; and
(c) subject to Sections 7.8 and 7.9 of this Agreement, the Company shall provide
Executive with the following severance benefits: (i) the Company will pay
Executive severance compensation in the form of salary continuation at the Base
Salary rate in effect at the time of Executive's employment termination for a
period of twenty-four (24) months after the employment termination (the
“Enhanced Severance Period”); (ii) during the Enhanced Severance Period, the
Company will pay Executive an additional monthly severance amount equal to
one-twelfth (1/12) of the average annual cash bonus the Company paid Executive
during the last three fiscal years prior to the termination date (or if
Executive was not employed with the Company for the last three fiscal years, the
average shall be calculated using the number of fiscal years Executive has been
employed with the Company); and (iii) during the Enhanced Severance Period, the
Company will pay Executive an additional monthly severance amount equal to One
Hundred Forty percent (140%) of the COBRA Premium Rate; provided, however, the
payment of severance benefits to Executive under this Section 7.7(c) shall be
reduced by the full amount that such payments, when added to all other payments
or benefits of any kind to Executive by reason of the Change in Control of the
Company constitutes an “excess parachute payment” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”). Subject to
Section 7.8 and 7.9, the Company will pay the foregoing severance benefits
during the Enhanced Severance Period in accordance with the Company's customary
payroll practices and all such severance payments shall be subject to all
applicable payroll tax withholdings. If this Section 7.7 applies, Executive is
not entitled to the compensation under Section 7.4 or Section 7.5. Other than
the foregoing, the Company shall have no further obligations to Executive under
this Agreement.

 

7.8.        Severance Release. Executive acknowledges and agrees that the
Company’s payment of the severance compensation pursuant to Section 7.4,
Section 7.5 or Section 7.7 of this Agreement shall be deemed to constitute a
full settlement and discharge of any and all obligations of the Company to
Executive arising out of this Agreement, Executive’s employment with the Company
and/or the termination of Executive’s employment with the Company. Executive
further acknowledges and agrees that as a condition to receiving any of the
severance compensation pursuant to Section 7.4, Section 7.5 or Section 7.7 of
this Agreement, Executive will execute and deliver to the Company a Release
Agreement in substantially the form attached as Exhibit A (with such changes as
may be necessary due to changes in applicable law) pursuant to which Executive
will release and waive all claims against the Company, its affiliates, and all
of its and their present and/or former members, owners, officers, directors,
employees, agents, attorneys and representatives, including, without limitation,
all claims arising out of this Agreement, Executive’s employment with the
Company, and/or the termination of Executive’s employment with the Company;
provided, however, that such Release Agreement shall not affect or relinquish
(a) any claim for Base Salary earned by Executive prior to the employment
termination date; (b) any claims for reimbursement of business expenses incurred
prior to the employment termination date, (c) any rights to the severance or
other compensation under Section 7.4, Section 7.5 or Section 7.7, as applicable,
of this Agreement; or (d) any rights Executive may have with respect to vested
benefits under any employee benefit plans or programs of the Company. The
severance compensation described in Section 7.4, Section 7.5 or Section 7.7 of
this Agreement is in lieu of any severance benefits under any severance policy
or plan the Company may have now or in the future, and Executive acknowledges
that he is not entitled to any other severance benefits.

 

7 of 20

 

 

7.9.        Forfeiture of Compensation. Executive acknowledges and agrees that
if Executive breaches of any of the non-disclosure or restrictive covenant
provisions set forth in Sections 8 and/or 9 of this Agreement, then in such
event Executive will have forfeited his right to receive, and the Company shall
have the right immediately and permanently to discontinue payment of, any
severance compensation that would otherwise be payable to Executive under
Section 7.4, Section 7.5 or Section 7.7 of this Agreement without any recourse
by Executive. The Company and Executive acknowledge and agree that such remedy
is in addition to, and not in lieu of, any and all other legal and/or equitable
remedies that may be available to the Company in connection with Executive’s
breach or threatened breach, of any non-disclosure or restrictive covenant
provision set forth in Sections 8 and 9 of this Agreement.

 

7.10.        Effect of Termination of Employment. In the event Executive’s
employment with the Company terminates for any reason (including, without
limitation, pursuant to Sections 7.1 – 7.7 herein), Executive agrees and
covenants that he will immediately resign, and will be deemed to have resigned
from, any and all positions he may hold with the Company or any of its
subsidiaries or affiliates.

 

7.11.        Definition of Change in Control. For purposes of this Agreement,
the term “Change in Control” means:

 

(a)        Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company or any of its subsidiaries), or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Exchange Act) of
such person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the Company's then
outstanding voting securities entitled to vote generally in the election of
directors;

 

(b)        Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors;

 

8 of 20

 

 

(c)        Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case unless, following such reorganization,
merger or consolidation, (i) more than fifty-five percent (55%) of the combined
voting power of the then outstanding voting securities of the corporation
resulting from such reorganization, merger or consolidation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Company's outstanding voting securities immediately
prior to such reorganization, merger or consolidation in substantially the same
proportions as their beneficial ownership, immediately prior to such
reorganization, merger or consolidation, of the Company's outstanding voting
securities, (ii) no person (excluding the Company, any employee benefit plan or
related trust of the Company or such corporation resulting from such
reorganization, merger or consolidation and any person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, twenty-five percent (25%) or more of the Company's outstanding
voting securities) beneficially owns, directly or indirectly, twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities of the corporation resulting from such reorganization, merger
or consolidation entitled to vote generally in the election of directors and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation; or

 

(d)        Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation with respect to which following such sale or other disposition
(x) more than fifty-five percent (55%) of the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners of the Company's outstanding voting securities entitled to vote generally
in the election of directors immediately prior to such sale or other disposition
in substantially the same proportion as their beneficial ownership, immediately
prior to such sale or other disposition, of the Company's outstanding voting
securities, (y) no person (excluding the Company and any employee benefit plan
or related trust of the Company or such corporation and any person beneficially
owning, immediately prior to such sale or other disposition, directly or
indirectly, twenty-five percent (25%) or more of the Company's outstanding
voting securities) beneficially owns, directly or indirectly, twenty-five
percent (25%) or more of the combined voting power of the then outstanding
voting securities of such corporation entitled to vote generally in the election
of directors and (z) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement or action of the Board of Directors of
the Company providing for such sale or other disposition of assets of the
Company.

 

9 of 20

 

 

7.12.        Effect of Executive's Death on Severance Benefits. If Executive
dies during the period of time he is entitled to receive the severance benefits
under Section 7.4, Section 7.5 or Section 7.7, the Company shall pay the
remaining severance benefits to Executive's estate (or other legal successor).

 

7.13.        Separation from Service. Whenever used in this Agreement, the word
“terminate” or “termination” in connection with Executive's employment shall
mean a “separation from service” of Executive from the Company and its
affiliates within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and Treasury Regulation Section 1.409A-1(h), and
Executive's termination date shall be the date of such separation from service.

 

8.           Non-Disclosure of Confidential Information. For purposes of this
Agreement, the term “Confidential Information” means any and all of the
Company’s (and its subsidiaries' or affiliates') trade secrets, confidential and
proprietary information and all other non-public information and data of or
about the Company (and its affiliates) and its business, including, without
limitation, lists of customers, information pertaining to customers, marketing
plans and strategies, information pertaining to suppliers, information
pertaining to prospective suppliers, pricing information, engineering and
technical information, software codes, cost information, data compilations,
research and development information, business plans, financial information,
personnel information, information received from third parties that the Company
has agreed to keep confidential, and information about prospective customers or
prospective products and services, whether or not reduced to writing or other
tangible medium of expression, including, without limitation, work product
created by Executive in rendering services for the Company. During Executive’s
employment with the Company and thereafter, Executive will not use or disclose
to others any of the Confidential Information, except (a) in the course of
Executive’s work for and on behalf of the Company, (b) with the prior written
consent of the Company or (c) as required by law or judicial process, provided
Executive promptly notifies the Company in writing of any subpoena or other
judicial request for disclosure involving confidential information or trade
secrets, and cooperates with any effort by the Company to obtain a protective
order preserving the confidentiality of the confidential information or trade
secrets. Executive agrees that the Company owns the Confidential Information and
Executive has no rights, title or interest in any of the Confidential
Information. Additionally, Executive will abide by the Company’s policies
protecting the Confidential Information, as such policies may exist from time to
time. At the Company’s request or upon termination of Executive’s employment
with the Company for any reason, Executive will immediately deliver to the
Company any and all materials (including all copies and electronically stored
data) containing any Confidential Information in Executive’s possession, custody
or control. Upon termination of Executive’s employment with the Company for any
reason, Executive will, if requested by the Company, provide the Company with a
signed written statement disclosing whether Executive has returned to the
Company all materials (including all copies and electronically stored data)
containing any Confidential Information previously in Executive’s possession,
custody or control. Executive's confidentiality/non-disclosure obligations under
this Agreement continue after the termination of Executive's employment with the
Company for any reason. With respect to any particular trade secret information,
Executive's confidentiality/non-disclosure obligations shall continue as long as
such information constitutes a trade secret under applicable law. With respect
to any particular Confidential Information that does not constitute a trade
secret, Executive’s confidentiality/non-disclosure obligations shall continue as
long as such information remains confidential, and shall not apply to
information that becomes generally known to the public through no fault or
action of Executive or others who were under confidentiality obligations with
respect to such information. Executive acknowledges and agrees that his
obligations under this Section shall survive the expiration or termination of
this Agreement and the cessation of his employment with the Company for whatever
reason. Executive further acknowledges and agrees that his obligations under
this Section shall be construed as independent covenants and that no breach of
any contractual or legal duty by the Company shall be held sufficient to excuse
or terminate Executive's obligations under this Section or to preclude the
Company from enforcing this Section.

 

10 of 20

 

 

9.          Restrictive Covenants. Executive acknowledges that in connection
with his employment with the Company, Executive has provided and will continue
to provide executive-level services that are of a unique and special value and
that Executive has been and will continue to be entrusted with confidential and
proprietary information concerning the Company and its affiliates. Executive
further acknowledges that the Company is engaged in a highly competitive
business and that the Company expends substantial amounts of time, money and
effort to develop trade secrets, business strategies, customer relationships,
employee relationships and goodwill, and Executive will benefit from these
efforts. Therefore, as an essential part of this Agreement, Executive agrees and
covenants to comply with the following restrictive covenants.

 

9.1.        Non-Competition. During the Restricted Time Period, Executive will
not within the Restricted Geographic Area engage in (including, without
limitation, being employed by, working for, or rendering services to) any
Competitive Business (a) in the same or similar capacity or function to that in
which Executive worked for the Company at any time during the thirty-six (36)
months immediately preceding the termination of Executive’s employment with the
Company; (b) in any sales or sales management capacity or function; (c) in any
executive or officer capacity or function; (d) in any managerial capacity or
function; (e) in any product development or product improvement capacity or
function; (f) in any ownership capacity, except Executive may own as a passive
investment shares of any class of securities regularly traded on a national
stock exchange or other public market, (g) in any capacity or function in which
Executive likely would inevitably use or disclose the Company’s trade secrets or
Confidential Information; or (h) in any other capacity or function in which
Executive’s knowledge of the Confidential Information would facilitate or assist
Executive’s work for the Competitive Business; provided, however, if the
Competitive Business has multiple divisions, lines or segments, some of which
are not competitive with the business of the Company, nothing herein shall
prohibit Executive from being employed by, working for or assisting only that
division, line or segment of such Competitive Business that is not competitive
with the business of the Company provided Executive's work does not involve any
Competing Products/Services. For purpose of this Agreement, the term “Restricted
Time Period” means the period during Executive’s employment with the Company and
for the longer of (i) twelve (12) months after the termination of Executive's
employment for any reason or (ii) if Executive is entitled to receive severance
benefits under Section 7.7, the Enhanced Severance Period. For purposes of this
Agreement, the term “Restricted Geographic Area” means and includes: (A) each
and every state of the United States of America; (B) Canada; and (C) each and
every country in which the Company (or any of its subsidiaries or affiliates) is
doing business at any time during the Term or as of the termination of
Executive's employment; and (D) each and every country in which the Company (or
any of its subsidiaries or affiliates) is selling or distributing its products
at any time during the Term or as of the termination of Executive's employment.
For purposes of this Agreement, the term “Competitive Business” means: a
business that develops, produces, sells and/or provides any Competing
Products/Services and is competitive with the business of the Company. For
purposes of this Agreement, the term “Competing Products/Services” means:
(I) any products and/or services that are similar to and competitive with the
products and/or services that the Company develops, produces, offers or provides
at any time during the Term; (II) any products and/or services that are being
developed, produced, offered, sold or provided by the Company as of the
termination of Executive’s employment with the Company; and/or (III) products
and/or services that are competitive with the products and/or services that are
being developed, produced, offered, sold or provided by the Company as of
termination of Executive’s employment with the Company in that such competitive
products and/or services would serve as a substitute for, and would displace or
diminish a customer’s need for, any of the Company’s products and/or services.

 

11 of 20

 

 

9.2.        Customer Restrictions.

 

(a)        During Executive's employment with the Company and for a period of
twenty-four (24) months after the termination of such employment for any reason,
Executive will not provide, sell, market, attempt to provide, sell or market, or
assist any person or entity in the sale or provision of, any Competing
Products/Services to any of the Company’s Customers with respect to whom, at any
time during the twenty-four (24) months immediately preceding the termination of
Executive’s employment with the Company, Executive had any sales or service
contact on behalf of the Company, Executive had any business contact on behalf
of the Company, Executive had any sales or service responsibility (including
without limitation any supervisory or managerial responsibility) on behalf of
the Company, Executive had any role in creating, developing or producing
products on behalf of the Company, or Executive had access to, or gained
knowledge of, any Confidential Information concerning the Company’s business
with such customer, or otherwise solicit or communicate with any such customers
for the purposes of selling or providing any Competing Products/Services. For
purposes of this Agreement, the term “Company’s Customers” means: (i) any person
or entity to whom the Company (or any of its subsidiaries or affiliates) is
selling or providing any products and/or services as of the date of termination
of Executive's employment with the Company; and/or (ii) any person or entity to
whom the Company (or any of its subsidiaries or affiliates) sold or provided any
products and/or services at any time during the Term; and/or (c) any person or
entity to whom the Company (or any of its subsidiaries or affiliates) sold or
provided any products and/or services at any time during thirty-six (36) months
immediately preceding the termination of Executive’s employment with the
Company.

 

12 of 20

 

 

(b)        During Executive's employment with the Company and for a period of
twenty-four (24) months after the termination of such employment for any reason,
Executive will not provide, sell, market, assist in the provision, selling or
marketing of, or attempt to provide, sell or market any Competing
Products/Services to any of the Company’s Customers located in the Restricted
Geographic Area or otherwise solicit or communicate with any of the Company’s
Customers located in the Restricted Geographic Area for the purpose of selling,
marketing or providing, assisting in the provision, selling or marketing of, or
attempting to sell, market or provide any Competing Products/Services.

 

(c)        During Executive's employment with the Company and for a period of
twenty-four (24) months after the termination of such employment for any reason,
Executive will not urge, induce or seek to induce any of the Company’s Customers
to terminate their business with the Company or to cancel, reduce, limit or in
any manner interfere with the Company’s Customers’ business with the Company.

 

9.3.         Non-Interference With Contractors and Vendors. During Executive's
employment with the Company and for a period of twenty-four (24) months after
the termination of such employment for any reason, Executive will not urge,
induce or seek to induce any of the Company’s independent contractors,
subcontractors, distributors, brokers, consultants, sales representatives,
vendors, suppliers or any other person or entity with whom the Company has a
business relationship to terminate their relationship with, or representation
of, the Company or to cancel, withdraw, reduce, limit or in any manner modify
any such person’s or entity’s business with, or representation of, the Company.

 

9.4.         Employee Restrictions. During Executive's employment with the
Company and for a period of twenty-four (24) months after the termination of
such employment for any reason, Executive will not solicit, recruit, hire,
employ, attempt to hire or employ, or assist any person or entity in the
recruitment or hiring of, any person who is an employee of the Company, or
otherwise urge, induce or seek to induce any person to terminate his/her
employment with the Company.

 

9.5.         Non-Disparagement. During Executive's employment with the Company
and for a period of twenty-four (24) months after the termination of such
employment for any reason, Executive will not make or publish any statements or
comments that disparage or injure the reputation or goodwill of the Company or
any of its officers, directors, or employees, including, but not limited to,
making or publishing any comments or statements to the Company’s customers,
distributors or employees that disparage the Company or its products and/or
services or that otherwise injure or diminish the Company’s relationship with
such customers, distributors or employees; provided, however, nothing herein
shall prohibit Executive from providing any information that may be required or
compelled by law or legal process.

 

13 of 20

 

 

9.6.         Direct or Indirect Activities. Executive acknowledges and agrees
that the covenants contained in this Section 9 prohibit Executive from engaging
in certain activities directly or indirectly, whether on Executive’s own behalf
or on behalf of any other person or entity, and regardless of the capacity in
which Executive is acting, including without limitation as an employee,
independent contractor, owner, partner, officer, agent, consultant, or advisor.

 

9.7.         Survival of Restrictive Covenants. Executive acknowledges and
agrees that his obligations under this Section 9 shall survive the expiration or
termination of this Agreement and the cessation of his service with the Company
for whatever reason. Executive further acknowledges and agrees that his
restrictive covenant obligations under this Section 9 shall be construed as
independent covenants and that no breach of any contractual or legal duty by the
Company shall be held sufficient to excuse or terminate Executive's restrictive
covenant obligations under this Section 9 or to preclude the Company from
enforcing this Section 9.

 

9.8.         Extension. In the event Executive violates any of the restrictive
covenants contained in this Section 9, the duration of all restrictive covenants
shall automatically be extended by the length of time during which Executive was
in violation of any such restriction.

 

9.9.         Severability; Reformation of Restrictions. Although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, particularly given the competitive nature of the Company’s business
and Executive’s position with the Company, Executive and the Company acknowledge
and agree that: (a) if any covenant, subsection, portion or clause of this
Section 9 is determined to be unenforceable or invalid for any reason, such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement; and (b) if any particular covenant,
subsection, provision or clause of this Section 9 is determined to be
unreasonable or unenforceable for any reason, including, without limitation, the
time period, geographic area, and/or scope of activity covered by any
restrictive covenant, such covenant, subsection, provision or clause shall
automatically be deemed reformed such that the contested covenant, subsection,
provision or clause shall have the closest effect permitted by applicable law to
the original form and shall be given effect and enforced as so reformed to
whatever extent would be reasonable and enforceable under applicable law. Any
court interpreting any restrictive covenant provision of this Agreement shall,
if necessary, reform any such provision to make it enforceable under applicable
law.

 

14 of 20

 

 

10.        Company Property. Executive acknowledges and agrees that all tangible
materials, equipment, documents, copies of documents, data compilations (in
whatever form), and electronically created or stored materials that Executive
receives or makes in the course of her employment with the Company (or with the
use of Company time, materials, facilities or trade secrets or confidential
information) are and shall remain the property of the Company. Upon the
termination of Executive’s service with the Company, or at the Company’s
request, Executive shall immediately deliver to the Company (i) any and all
memoranda, notes, records, drawings, manuals, computer programs, documentation,
diskettes, computer tapes, electronic data (in whatever form or media), and all
copies thereof, in Executive’s possession or under Executive’s control, whether
prepared by Executive or others, containing any Confidential Information; and
(ii) any and all property or equipment belonging to the Company, including,
without limitation, keys, access cards, computers, files and documents.
Executive acknowledges and agrees that his obligations under this Section shall
survive the expiration or termination of this Agreement and the cessation of his
employment with the Company for whatever reason.

 

11.        Remedies. Executive acknowledges that a breach or threatened breach
by Executive of Section 8, Section 9 or Section 10 of this Agreement will give
rise to irreparable injury to the Company and that money damages will not be
adequate relief for such injury and, accordingly, Executive agrees that the
Company shall be entitled to obtain equitable relief, including, but not limited
to, temporary restraining orders, preliminary injunctions and/or permanent
injunctions, without having to post any bond or other security, to restrain or
prohibit such breach or threatened breach, in addition to any other legal
remedies which may be available, including the recovery of money damages. In
addition to all other relief to which it shall be entitled, the Company shall be
entitled to recover from Executive all litigation costs and attorneys’ fees
incurred by the Company in any action or proceeding relating to Section 8,
Section 9 and/or Section 10 of this Agreement in which the Company prevails in
any respect, including, without limitation, any action in which the Company
seeks enforcement of Section 8, Section 9 and/or Section 10 of this Agreement or
seeks relief from Executive’s violation of Section 8, Section 9 and/or Section
10 of this Agreement.

 

12.        Intellectual Property. Executive agrees that any invention,
development, concept, enhancement, process, method, improvement or any other
creation (collectively “Inventions”) Executive may develop, invent, discover,
conceive or originate, alone or jointly with others, during Executive’s
employment with the Company and relating to the Company’s business, or future
business which the Company had under consideration while Executive was employed
with the Company, shall be promptly and fully disclosed by Executive to the
Company and shall be the Company’s exclusive property. To the extent that the
title or rights to any such Inventions may not, by operation of law, vest in the
Company, Executive hereby assigns all rights, title and interest in such
Inventions to the Company. Executive further agrees to deliver promptly to
Company all papers, files, data and other materials relating to any such
Inventions. Executive shall, at the request of the Company and without royalty
or other consideration, execute, acknowledge and deliver to the Company at its
expense such written documents or instruments as may be necessary to assign to
the Company all patents and other rights in such Inventions and to vest all
right, title and interest to such Inventions in the Company. This Section does
not apply to an invention for which no equipment, supplies, facility, or
Confidential Information (as defined below) of the Company was used and which
was developed entirely on Executive's own time, unless (a) the invention relates
(i) directly to the business of the Company or (ii) to the Company's actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Executive for the Company. All written, graphic or
recorded material and all other works of authorship fixed in a tangible medium
of expression (collectively “Works”) made or created by Executive, alone or
jointly with others, during Executive’s employment with the Company and relating
to the Company’s business, or future business which the Company had under
consideration while Executive was employed with the Company, shall be the
exclusive property of the Company and the Company will have the exclusive right
to copyright such Works. Executive agrees that if any Works created while
employed by the Company, whether or not created at the direction of the Company,
is copyrightable, it will be a “work made for hire,” as that term is defined in
the copyright laws of the United States. If, for any reason, any copyrightable
Works created by Executive is excluded from that definition, Executive hereby
assigns and conveys to the Company all right, title and interest (including any
copyright and renewals) in such Works. Executive agrees that the Company and its
licensees are not required to designate Executive as author, inventor or
developer of any Works or Inventions when distributed. Executive further agrees
that the Company shall have the sole discretion with regard to how and for what
purposes, if any, such Works or Inventions are distributed or used. Executive
will sign documents of assignment, declarations and other documents and take all
other actions reasonably required by the Company, at the Company’s expense, to
perfect and enforce any of its proprietary rights. The Company shall have the
royalty-free right to use in its business, and to use, make and sell products,
processes and/or services derived from, any inventions, discoveries, concepts,
and ideas, whether or not patentable, which for whatever reason are determined
not to be within the scope of the Inventions defined above but which are
conceived or made by Executive during Executive's work for the Company or with
use or assistance of the Company's facilities, equipment, Confidential
Information or personnel.

 

15 of 20

 

 

13.           Assignment.

 

13.1.        Assignment by Company. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon any and
all successors and assigns of the Company, including without limitation by asset
assignment, merger, consolidation or other reorganization. As used in this
Agreement, “Company” shall mean the Company has hereinbefore defined and any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

13.2.        Non-Assignment by Executive. The services to be provided by
Executive to the Company hereunder are personal to Executive, and Executive’s
duties may not be assigned by Executive.

 

14.           Notice. Any notice required or permitted under this Agreement
shall be in writing and either delivered personally or sent by nationally
recognized overnight courier, express mail, or certified or registered mail,
postage prepaid, return receipt requested, at the following respective address
unless the party notifies the other party in writing of a change of address:

 

16 of 20

 

 

  If to the Company:

 

                Hurco Companies, Inc.

                One Technology Way

                P.O. Box 68180

                Indianapolis, IN 46268-0180

                Attention: John Oblazney

 

                With a copy to:

 

                David A. Given

                Faegre Baker Daniels LLP

                300 North Meridian Street, Suite 2700

                Indianapolis, IN 46204

 

                If to Executive:

                

                Michael Doar

                1610 Quail Glen Court

  Carmel, IN 46032

 

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or express mail shall be
deemed delivered and effective the next business day after it is deposited with
the postal authority or commercial carrier. A notice sent by certified or
registered mail shall be deemed delivered and effective three (3) days after it
is deposited with the postal authority.

 

15.           Miscellaneous.

 

15.1.        Entire Agreement. This Agreement constitutes the entire agreement
of the parties with respect to the subjects addressed herein, and supersedes any
prior agreements, understandings, or representations, oral or written, on the
subjects addressed herein.

 

15.2.        Modification. This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended except by (a) mutual
agreement of the parties in a written instrument executed by Executive and a
duly authorized officer or member of the Board of Directors of the Company or
(b) reformation by a court as provided in Section 9.9.

 

15.3.        Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures transmitted by
facsimile or other electronic means shall be effective the same as original
signatures for execution of this Agreement.

 

17 of 20

 

 

15.4.        Tax Withholding. The Company may withhold from any compensation or
benefits payable under this Agreement all federal, state, city, or other taxes
as may be required pursuant to any law or governmental regulation or ruling.

 

15.5.        Contractual Rights to Benefits. Any benefits payable under this
Agreement shall be paid solely from the general assets of the Company. Neither
Executive nor Executive's estate shall have interest in any specific assets of
the Company under the terms of this Agreement. This Agreement shall not be
considered to create an escrow account, trust fund or other funding arrangement
of any kind between Executive and the Company. Nothing herein contained shall
require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark or otherwise set aside any funds or other assets,
in trust or otherwise, to provide for any payments to be made or required
hereunder.

 

15.6.        No Waiver. Failure to insist upon strict compliance with any of the
terms, covenants or conditions of this Agreement shall not be deemed a waiver of
such term, covenant or condition, nor shall any waiver or relinquishment of any
right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.

 

15.7.        Governing Law; Choice of Forum. To the extent not preempted by
federal law, the provisions of this Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, notwithstanding any state’s
choice-of-law or conflicts-of-law rules to the contrary. The Company and
Executive further acknowledge and agree that this Agreement is intended, among
other things, to supplement the provisions of the Uniform Trade Secrets Act, as
amended from time to time, and the duties Executive owes to the Company under
the common law, including, but not limited to, the duty of loyalty. The parties
agree that any legal action relating to this Agreement shall be commenced and
maintained exclusively before any appropriate state court of record in Marion
County, Indiana, or in the United States District Court for the Southern
District of Indiana, Indianapolis Division, and the parties hereby submit to the
jurisdiction and venue of such courts and waive any right to challenge or
otherwise object to personal jurisdiction or venue in any action commenced or
maintained in such courts.

 

15.8.        Compliance With Section 409A of the Code. The intent of the parties
is that payments and benefits under this Employment Agreement comply with
Section 409A of the Code (“Code Section 409A”), to the extent subject thereto,
and, accordingly, to the maximum extent permitted, this Employment Agreement
shall be interpreted and be administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under Code
Section 409A, Executive shall not be considered to have terminated employment
with the Company for purposes of this Employment Agreement until Executive would
be considered to have incurred a “separation from service” from the Company
within the meaning of Code Section 409A. Any payments described in this
Employment Agreement that are due within the “short-term deferral period” (as
defined in Code Section 409A) shall not be treated as deferred compensation
unless applicable law requires otherwise. Each amount to be paid or benefit to
be provided to Executive pursuant to this Employment Agreement that constitutes
deferred compensation subject to Code Section 409A shall be construed as a
separate identified payment for purposes of Code Section 409A. Notwithstanding
anything to the contrary in this Employment Agreement, to the extent that any
payments to be made in connection with Executive’s separation from service would
result in the imposition of any individual excise tax and late interest charges
imposed under Code Section 409A, the payment shall instead be made on the first
business day after the earlier of (a) the date that is six (6) months following
such separation from service or (b) the date of Executive’s death.

 

18 of 20

 

 

15.9.       Recoupment.

 

(a)        In the event of a restatement of the Company’s consolidated financial
statements, the Board of Directors shall have the right to take appropriate
action to recoup from the Executive any portion of any bonus and other equity or
non-equity compensation received by the Executive the payment, grant or vesting
of which was tied to the achievement of one or more specific performance
targets, which bonus or other compensation would not have been paid, granted or
vested if based on the restated financial statements for the applicable period.
This Section 15.9(a) shall become ineffective at such time as the Company adopts
a clawback policy pursuant to the requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (“Dodd-Frank”) which applies to
Executive. The Company shall be permitted to request any recoupment at any time
during Executive’s employment and for three (3) years thereafter (unless a
longer period is required pursuant to Dodd-Frank).

 

(b)        In the event the Company is entitled to, and seeks, recoupment under
Section 15.9(a) (or under a clawback policy adopted by the Company pursuant to
Dodd-Frank), Executive shall no later than sixty (60) days following the request
reimburse the amounts which the Company is entitled to recoup hereunder. If
Executive fails to pay such reimbursement, to the extent permitted by applicable
law and not in violation of Code Section 409A, the Company shall have the right
to (i) offset or deduct the amount to be reimbursed hereunder from the
compensation or other payments due to Executive from the Company or (ii) take
any other appropriate action to recoup such payments.

 

15.10.       No Mitigation. Executive shall not be required to mitigate the
amount of any payment or benefit provided for pursuant to this Agreement by
seeking other employment.

 

15.11.       Construction. This Agreement is the result of negotiations between
the parties, and neither party shall be deemed to be the drafter of this
Agreement. The language of this Agreement shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. This Agreement shall be interpreted and construed without any presumption
or inference based upon or against the party causing this Agreement to be
drafted.

 

19 of 20

 

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement,
intending it to be effective as of the Effective Date.

 

COMPANY   EXECUTIVE       HURCO COMPANIES, INC.           By: /s/ John Oblazney
  /s/ Michael Doar   John Oblazney, Chief Financial Officer   Michael Doar

 

20 of 20

 

 

EXHIBIT A

 

RELEASE AGREEMENT

 

This Release Agreement (“Release Agreement”) is entered into by and between
HURCO COMPANIES, INC., an Indiana corporation (the “Company”), and Michael Doar
(“Executive”).

 

Recitals

 

A.        The Company and Executive are parties to that certain Employment
Agreement dated as of March 15, 2012 (the “Employment Agreement”). Executive's
employment with the Company has terminated effective _____________ in accordance
with Section ___ of the Employment Agreement. Pursuant to the terms of the
Employment Agreement, the Company's obligation to pay, and Executive’s right to
receive, certain severance benefits in accordance with Section ___ of the
Employment Agreement is conditional on Executive entering into this Release
Agreement.

 

B.        In consideration of Executive’s release and waiver of any and all
claims he may have against the Released Parties (as defined below), including,
without limitation, all claims under the Age Discrimination In Employment Act of
1967, as amended (including the Older Workers Benefit Protection Act)
(29 U.S.C. § 621 et seq.) (the “Age Act”), as of the date Executive signs this
Release Agreement, the Company is willing to provide certain severance benefits
to Executive in accordance with the terms of Section ___ of the Employment
Agreement.

 

Agreement

 

In consideration of the foregoing recitals, the Employment Agreement and the
covenants and promises hereby provided, the Company and Executive agree as
follows:

 

1.        General Release of Claims. To the fullest extent permitted by
applicable laws, Executive hereby generally, irrevocably and unconditionally
releases and forever discharges and covenants not to sue the Company, all of its
affiliated entities, all of its successors and assigns, and all of its and their
current and/or former employees, officers, members, managers, shareholders,
owners, directors, trustees, representatives, agents, attorneys, employee
benefit plans and their fiduciaries and administrators, and all persons acting
by, through, or under or in concert with any of them, both individually and in
their representative capacities (collectively, including without limitation the
Company, the “Released Parties”) from any and all claims, demands, liabilities,
obligations, injuries, actions or rights of action of any nature whatsoever,
(including without limitation claims for damages, attorneys’ fees, interest and
costs), whether known or unknown, disclosed or undisclosed, administrative or
judicial, suspected or unsuspected, that exist as of the date Executive signs
this Release Agreement, including, but not limited to: (a) any claims based
upon, arising out of or in any manner connected with Executive’s employment with
or service for the Company, or the separation of Executive’s employment with or
service for the Company; (b) all claims arising under the Age Act; (c) all
claims arising under all other federal, state and local laws; (d) all claims
based on contract, tort, common law or other theories of recovery; and (e) all
claims based upon, arising out of or in any manner connected with any acts,
events or omissions occurring on or before the date Executive signs this Release
Agreement; provided, however, Executive and the Company acknowledge and agree
that the foregoing release/covenant not to sue does not release or affect (i)
any rights Executive may have with respect to any vested benefits under any
employer benefit plans or programs of the Company, (ii) any of Executive’s
rights to severance compensation under Section ___ of the Employment Agreement,
(iii) any claim for Base Salary (as defined in the Employment Agreement) earned
by Executive prior to the employment termination date, or (iv) any claims for
reimbursement of business expenses incurred prior to the employment termination
date. Executive has been advised by the Company that this Release Agreement does
not prohibit Executive from filing an administrative charge of discrimination
with a governmental agency such as the United States Equal Employment
Opportunity Commission (“EEOC”) relating to his employment with any of the
Released Parties; provided, however, Executive waives and releases, to the
fullest extent permitted by law, any and all entitlement to any form of personal
relief arising from such charge or any legal action relating to such charge.
Should the EEOC, any other administrative agency or other person bring a
complaint, charge or legal action on Executive’s behalf against any of the
Released Parties based on any acts, events or omissions occurring on or before
the date Executive signs this Release Agreement, Executive hereby waives any
rights to, and will not accept, any remedy obtained through the efforts of such
agency or person.

 

1 of 3

 

 

2.        Age Act Advisements. Executive acknowledges : (a) the Company provided
Executive with this Release Agreement on _____________ ; (b) the Company has
advised Executive that his employment with the Company was covered by the Age
Act and that by signing this Release Agreement, Executive is releasing and
waiving all claims he has against the Released Parties under the Age Act as of
the date Executive signs this Release Agreement; (c) the Company has advised
Executive to consult with an attorney prior to signing this Release Agreement;
(d) the Company has advised Executive that he has up to twenty-one (21) days to
consider and accept this Release Agreement by signing and returning this Release
Agreement to the Company; and (e) the Company has advised Executive that for a
period of seven (7) days following Executive’s signing of this Release
Agreement, Executive may revoke this Release Agreement by written notice to the
Company; this Release Agreement will not become binding and enforceable until
the seven-day revocation period has expired, without Executive having exercised
his revocation right. All notices to the Company shall be directed to the
following address: Hurco Companies, Inc., Attention: ____________, One
Technology Way, P.O. Box 68180, Indianapolis, Indiana 46268-0180.

 

3.        No Admission. This Release Agreement and the actions taken pursuant to
this Release Agreement do not constitute an admission by either party of any
wrongdoing or liability, and each party expressly denies any wrongdoing or
liability.

 

4.        Consideration. Executive is entering into this Release Agreement as a
condition to receiving certain severance benefits as described in Section __ of
the Employment Agreement. Executive acknowledges that he would not be entitled
to receive such severance benefits under the Employment Agreement if he did not
enter into this Release Agreement.

 

2 of 3

 

 

5.        Governing Law; Choice of Forum. This Release Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Indiana, without application of conflict-of-law principles. The parties agree
that any legal action relating to this Release Agreement shall be commenced and
maintained exclusively before any appropriate state court of record in Marion
County, Indiana, or the United States District Court for the Southern District
of Indiana, Indianapolis Division; further, the parties hereby irrevocably
consent and submit to the jurisdiction and venue of such courts and waive any
right to challenge or object to personal jurisdiction or venue in any action
commenced or maintained in such courts relating to this Release Agreement.

 

6.        Severability. The provisions of this Release Agreement are severable,
and the invalidity of any one or more provisions shall not affect or limit the
enforceability of the remaining provisions. Should any covenant or provision be
held unenforceable for any reason, then such covenant or provision shall be
enforced to the maximum extent permitted by law.

 

7.        Construction. This Release Agreement is the result of negotiations
between the parties, and neither party shall be deemed to be the drafter of this
Release Agreement. The language of this Release Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. This Release Agreement shall be interpreted and construed
without any presumption or inference based upon or against the party causing
this Release Agreement to be drafted.

 

8.        Counterparts. This Release Agreement may be executed in one or more
counterparts (or upon separate signature pages bound together into one or more
counterparts), all of which taken together shall constitute but one agreement.
Signatures transmitted by facsimile or other electronic means shall be effective
the same as original signatures for execution of this Release Agreement.

 

9.        Acknowledgment. Executive acknowledges that he has read this Release
Agreement, that he has had ample opportunity to consult with his own attorney
concerning this Release Agreement, and that he is knowingly and voluntarily
entering into this Release Agreement.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Release
Agreement on the date(s) indicated below, intending it to become effective as
set forth above.

 

EXECUTIVE   HURCO COMPANIES, INC.           By:   Michael Doar      John
Oblazney, Chief Financial Officer       Date:     Date:            

 



3 of 3

